BOEHM, Justice,
dissenting.
I respectfully dissent. I see no reason why this plea agreement should not be honored according to its terms, as it would in several states and in federal court under Federal Rule of Criminal Procedure ll1(a)(2). See 5 Wayne R. LaFave, Criminal Procedure § 21.6(b) (38d ed.2007).
A motion to suppress will sometimes be dispositive of the case as a practical matter, and the defendant can gain a right to appeal the trial court's ruling by insisting on a trial. A defendant who loses such a pretrial motion may be unwilling to take a chanee on certification of that ruling for interlocutory appeal or acceptance of the appeal by the Court of Appeals. In such a case, the majority's refusal to permit a guilty plea reserving the right to appeal a denial will force the prosecution, the defendant and the court to go through the motions of a wholly unnecessary trial. Language from some precedents of this court, if read literally and broadly, can be taken to support the majority's position, but none of those precedents addressed the issue before us today. The majority offers no persuasive reason to apply these precedents to reach a result that seems to require unnecessary additional work, and I see none.
Permitting such an agreement gives the defendant whatever benefit a guilty plea provides in sentencing and also provides an appeal of the issue that is not subject to discretion of either the trial or appellate court. Moreover, if the trial court's ruling on the motion to suppress is reversed, permitting the appeal will have generated an unnecessary sentencing hearing. But neither the court nor the prosecution is under any obligation to agree to such an arrangement unless it is sufficiently confident of success on appeal, or regards the prospect of avoiding a trial a sufficient inducement to agree.
I would remand to the Court of Appeals for consideration of Alvey's appeal of the denial of his motion to suppress.